     7:20-cv-00825-RMG          Date Filed 06/01/20       Entry Number 23        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

Supreme Raheem Ackbar, #182864      )                 Civil Action No. 7:20-cv-825-RMG
a/k/a Ronald Gary, #275886,         )
                                    )
                     Plaintiff,     )
                                    )                         ORDER AND OPINION
       v.                           )
                                    )
Charles W. Jones,                   )
James. F. Ashmore,                  )
Chris Miller,                       )
Lorin Williams,                     )
Alan Wilson,                        )
Trey Gowdy,                         )
Chuck Wright,                       )
Derrick B. Bulsa,                   )
J. Derham Cole,                     )
Susan White,                        )
Roger L. Couch,                     )
Alphonso Simon, Jr.,                )
                                    )
                     Defendants.    )
___________________________________ )

       Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 18) recommending the Court dismiss Plaintiff Supreme Raheem Ackbar’s Amended

Complaint (Dkt. No. 14) with prejudice and without issuance and service of process. For the

reasons set forth below, the Court adopts the R & R as the Order of the Court.

I.     Background

        Plaintiff is an incarcerated person proceeding pro se and in forma pauperis.1 Plaintiff filed

this action on February 24, 2020, alleging that Defendants violated his civil rights pursuant to 42

U.S.C. § 1983. (Dkt. No. 1.)


1
   Under the Prison Litigation Reform Act (“PLRA”), a court may not grant in forma pauperis
status to a prisoner if he “has, on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that was dismissed on the

                                                -4-
      7:20-cv-00825-RMG          Date Filed 06/01/20       Entry Number 23        Page 2 of 5




       On March 27, 2020, the Magistrate Judge issued a proper form order informing Plaintiff

that his complaint was subject to summary dismissal for failure to state a claim. (Dkt. No. 7.) The

Magistrate Judge gave Plaintiff twenty-one days to file an amended complaint or risk dismissal.

(Id. at 1.) On May 4, 2020, Plaintiff filed his Amended Complaint. (Dkt. No. 14.)

       In his Amended Complaint, Plaintiff alleges that judges and prosecutors involved with a

2009 arrest committed a variety of wrongful acts which ultimately led to a 2011 guilty conviction

and Plaintiff’s current “false imprisonment.” Plaintiff then alleges that all the individuals involved

in his arrest and prosecution from 2009 through 2011 are responsible for all the wrongs that later

happened to Plaintiff while incarcerated, including alleged retaliation by SCDC officials not

named as defendants, but who are defendants in another other actions.

       On May 8, 2020, the Magistrate Judge filed an R & R recommending the Court dismiss

Plaintiff’s Amended Complaint with prejudice and without service of process, pursuant to 28

U.S.C. § 1915(e)(2), which permits a court to dismiss a complaint if it is “frivolous or malicious”

or “fails to state a claim on which relief may be granted[.]” (Dkt. No. 18.) On May 26, 2020,

Plaintiff filed objections to the R & R—stylized as a “motion to strike”—but his objections are

non-specific and raise no substantive argument. (Dkt. No. 20.)

II.    Legal Standard

       A.      Pro Se Pleadings




grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g) (the
“three-strikes rule”). In Ackbar v. Monaco, et al., No. 4:20-cv-813 (D.S.C. June 1, 2020) the Court
noted Plaintiff had had at least seven prior actions dismissed with prejudice on the grounds that
said actions did not state a claim upon which relief could be granted. This Order brings the count
to eight. As this Court has stated before, the Court cannot further grant Plaintiff in form pauperis
status. See § 1915(g).


                                                 -4-
      7:20-cv-00825-RMG           Date Filed 06/01/20       Entry Number 23         Page 3 of 5




       Pro se pleadings are held to a less stringent standard than formal pleadings drafted by

attorneys and are accorded liberal construction to allow for the development of a potentially

meritorious case. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The requirement of liberal

construction does not mean that the Court can ignore a clear failure in the pleadings to allege facts

which set forth a claim cognizable in federal district court, nor can the Court assume the existence

of a genuine issue of material fact where none exists. See Weller v. Dep’t of Social Services, 901

F.2d 387, 391 (4th Cir. 1990).

       B.       Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). Where the plaintiff objects to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). In the absence

of objections, the Court need not give any explanation for adopting the Magistrate Judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence

of objection . . . we do not believe that it requires any explanation.”). Plaintiff filed objections and

the R & R is reviewed de novo.




                                                  -4-
       7:20-cv-00825-RMG         Date Filed 06/01/20       Entry Number 23         Page 4 of 5




III.    Discussion

        After a thorough review of the R & R and Plaintiff’s objections, the Court finds that the

Magistrate Judge ably addressed the issues and correctly concluded that Plaintiff’s Amended

Complaint should be dismissed. First, the Court overrules Plaintiff’s objections to the R & R,

(Dkt. No. 20), because they neither articulate the specific portions of the R & R Plaintiff disagrees

with nor the basis for said objections. See White v. Stacher, No. CV 6-05-1737-GRA-WMC, 2005

WL 8163328, at *3 (D.S.C. July 25, 2005), adopted by, No. CV 6-05-1737-GRA-WMC, 2005 WL

8163324 (D.S.C. Aug. 29, 2005). Second, the Magistrate Judge correctly noted that Defendants

who are members of the judiciary are entitled to absolute judicial immunity for actions taken in

their judicial capacity and must be dismissed as party defendants. Third, the Magistrate Judge

correctly determined that the solicitors, attorney general, and deputy attorney general sued by

Plaintiff are protected by immunity for activities in or connected with judicial proceedings and

must be dismissed as party defendants as well. Finally, as the Magistrate Judge explains in detail

in the R & R, Plaintiff’s remaining claims are either insufficiently pled, barred by applicable

statutes of limitations, or must be raised through a habeas action filed under the appropriate statute.

        The Magistrate Judge also correctly concluded Plaintiff’s Amended Complaint is subject

to dismissal with prejudice. Workman v. Morrison Healthcare, 724 Fed. Appx. 280 (4th Cir. June

4, 2018) (Table) (noting that where the district court has already afforded an opportunity to amend,

the district court has the discretion to afford another opportunity to amend or can “dismiss the

complaint with prejudice, thereby rendering the dismissal order a final, appealable order”); Knox

v. Plowden, 724 Fed. Appx. 263 (4th Cir. May 31, 2018) (Table) (on remand, district judge

dismissed the action with prejudice); Mitchell v. Unknown, 2018 WL 3387457 (4th Cir. July 11,

2018) (unpublished). Thus, in line with Fourth Circuit case law, Plaintiff’s Amended Complaint




                                                 -4-
      7:20-cv-00825-RMG       Date Filed 06/01/20    Entry Number 23        Page 5 of 5




is dismissed with prejudice because Plaintiff had an opportunity to amend but failed to cure

deficiencies in his Amended Complaint.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 18) as the Order of the Court, DENIES Plaintiff’s motion to strike (Dkt. No. 20), and

DISMISSES Plaintiff’s Amended Complaint WITH PREJUDICE.

       AND IT IS SO ORDERED.




                                                  s/ Richard Mark Gergel
                                                  United States District Court Judge

June 1, 2020
Charleston, South Carolina




                                            -4-
